Citation Nr: 1121917	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-03 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for erectile dysfunction, to include as secondary to a service-connected disability.  

2.  Entitlement to a compensable disability rating for residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

During the current appeal, and specifically in April 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2009) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for erectile dysfunction has been received.  Accordingly, the Board is granting this portion of the Veteran's claim.  

The underlying de novo claim for service connection for erectile dysfunction, as well as the claim for a compensable disability rating for service-connected residuals of prostate cancer, however, are, addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  An unappealed September 2005 rating decision denied service connection for erectile dysfunction, to include as secondary to the service-connected prostate cancer, on the basis that the evidence did not show that such condition was incurred in, or aggravated by, military service or that it was related to his service-connected prostate disability.  

3.  The evidence received since the September 2005 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for erectile dysfunction and raises a reasonable possibility of substantiating that issue.  


CONCLUSIONS OF LAW

1.  The September 2005 rating decision which denied service connection for erectile dysfunction as secondary to a service-connected disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).  

2.  The evidence received subsequent to the September 2005 rating decision is new and material, and the claim for service connection for erectile dysfunction is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claim for service connection for erectile dysfunction.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at most harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claim to Reopen 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).

In the current appeal, the Veteran maintains that his erectile dysfunction is secondary to his service-connected prostate cancer.  In this regard, the Board notes that service connection for erectile dysfunction was first denied by the RO in the September 2005 rating decision.  Notice of this denial was provided to the Veteran, and he did not appeal.  In general, rating decisions that are not timely appealed become final.  See 38 U.S.C.A. § 7105(c).  The Veteran, however, now seeks to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

Where service connection for a disability has been denied in a final rating decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the September 2005 decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

As previously noted herein, the Veteran's claim for erectile dysfunction was last previously considered and denied in the September 2005 rating decision.  The evidence associated with the Veteran's claims file at the time of the September 2005 rating decision includes, but is not limited to, the Veteran's DD 214 and service treatment records; his March 2005 application seeking service-connected compensation for his erectile dysfunction; the February 2005 operation report and discharge summary from the Cleveland Clinic Foundation reflecting the Veteran's cystoprostatectomy as well as the discovery of his prostate cancer on surgical pathology; VA treatment records dated from July 2001 to June 2005; and VA examination reports dated in August 2005 and September 2005.  

The Veteran's VA treatment records reflect that he was seen in May 2003 with complaints of erectile dysfunction.  During the August 2005 VA examination, the Veteran provided his medical history and reported a history of undescended testes during his childhood which was repaired at age twelve.  The physician also took note of the Veteran's treatment for erectile dysfunction in 2003.  Based on her review of the medical records and examination of the Veteran, the physician diagnosed the Veteran with erectile dysfunction, and determined that this disorder was not related to his bladder or prostate cancer, as his erectile dysfunction was discovered in 2003, prior to his cystoprostatectomy.  

In the September 2005 rating decision, the RO indicated that the Veteran's service treatment records were clear for any treatment for or diagnosis of erectile dysfunction.  The RO also took note of the May 2003 VA treatment report and the August 2005 VA medical opinion reflecting the Veteran's complaints and diagnosis of erectile dysfunction in 2003, prior to his February 2005 cystoprostatectomy.  According to the RO, there was no evidence to show that the Veteran's erectile dysfunction was related to his service-connected prostate cancer, nor was there any evidence of this disability during the Veteran's military service.  Based on the evidence of record, the RO denied the Veteran's claim for service connection for erectile dysfunction.  

The evidence associated with the Veteran's claims file subsequent to the September 2005 rating decision includes, but is not limited to, the Veteran's September 2006 application seeking service-connected compensation for his erectile dysfunction; the November 2006 VA examination report; an October 2007 medical letter issued by the Veteran's private physician, Dr. J.S.J at the Cleveland Clinic Foundation, VA treatment records dated in November 2007 and January 2008; duplicates of the February 2005 surgical records; the Veteran's lay statement, date stamped as having been received in April 2011; lay statements submitted by the Veteran's wife and his business partner, both date stamped as having been received in April 2011; and the April 2011 hearing transcript.  



During the November 2006 VA genitourinary examination, the Veteran reported that his erectile dysfunction had progressed to total dysfunction following his cystoprostatectomy.  The physician noted that the Veteran's erectile dysfunction began prior to his diagnosis of prostate and bladder cancer.  However, in the November 2006 addendum, the examiner opined that it was as likely as not that the Veteran's erectile dysfunction was related to his prostatectomy.  

In the October 2007 letter issued by Dr. J.S.J., the physician wrote that the Veteran's bladder cancer and prostate cancer were "two totally separate diseases" which are "completely unrelated to each other."  He noted that the Veteran has experienced long-standing urinary incontinence and significant erectile dysfunction following his February 2005 surgery.  

During his hearing, the Veteran stated that prior to his February 2005 cystoprostatectomy, he never experienced erectile dysfunction.  He even testified that he and his wife were intimate the night before his surgery and there were no problems at the time.  See April 2011 Hearing Transcript, p. 10.  He noted that he tried Viagra a few years ago, but that was just out of curiosity, and he never really used it because it caused him to experience headaches.  See Transcript, p. 11.  In the April 2011 statement submitted by the Veteran's wife, she discusses how Veteran's post-cystoprostatectomy condition has affected their relationship with one another, and confirms that the night prior to his February 2005 surgery was the last time she and the Veteran were intimate with one another.  See April 2011 Statement of J.C. 

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 2005 decision and finds that the majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board finds that the November 2006 VA examination report provides further discussion concerning whether the Veteran's erectile dysfunction pre-existed the discovery of his prostate cancer, or if it was related to his prostate cancer and subsequent prostatectomy.  This opinion addresses the possibility of an etiological link between the Veteran's erectile dysfunction and his prostate disability.  However, given the contradictory statements made by the examiner, the Board finds that the opinion is confusing in its assessment on whether the Veteran's erectile dysfunction was caused by his service-connected prostate disability.  The October 2007 private opinion issued by Dr. J.S.J. also alludes to a possible connection between the Veteran's erectile dysfunction and his February 2005 surgery, but it is unclear whether the Veteran's erectile dysfunction is attributed to his prostate cancer, bladder cancer, or both.  Based on the November 2006 VA medical opinion and the October 2007 private medical letter, the Board finds that there is a material question as to whether an etiological relationship exists between the Veteran's erectile dysfunction and his service-connected prostate disability.

Thus, the Board finds that the additional evidence is both new and material as defined by regulation.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of entitlement to service connection for erectile dysfunction is reopened.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  


ORDER

New and material evidence having been submitted, the claim for service connection for erectile dysfunction is reopened, and to this extent only, the appeal is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Erectile Dysfunction

The Veteran contends that his erectile dysfunction is secondary to his service-connected prostate cancer, and arose after he underwent the cystoprostatecomy in February 2005.  

At his September 1966 enlistment examination, the clinical evaluation of his vascular system was shown to be normal, and he did not report to have or to have had a history of erectile dysfunction.  A review of his service treatment records reflect that he was seen at sick call on several occasions in April 1967 with complaints of urethral problems as well as a burning sensation when urinating.  A June 1968 clinical record reflects the Veteran was seen at a Urology clinic with complaints of blood in his urine.  Upon examining the Veteran, the physician diagnosed him with prostatitis.  While these records reflect the Veteran's urinary problems, there is no mention or discussion of any type of male sexual dysfunction problems.  The remainder of the Veteran's service treatment records is also clear for any signs of or treatment for a male sexual dysfunction disorder, and his September 1968 separation examination is devoid of any complaints, notations, treatment or diagnosis of erectile dysfunction and reflects a normal vascular system.  

The Veteran's post-service treatment records reflect complaints of erectile dysfunction during a May 2003 VA treatment visit, as well as reported symptoms of total erectile dysfunction at his August 2005 VA examination.  The VA examiner noted that the Veteran had erectile dysfunction in 2003, prior to his February 2005 surgery, and determined that his erectile dysfunction was not related to his bladder cancer or his prostate cancer.  The Veteran was afforded another VA examination in November 2006, during which the examiner noted that the Veteran had erectile dysfunction which began prior to his diagnosis of prostate and bladder cancer.  However, in an addendum dated several days after the examination, the examiner opined that the Veteran's erectile dysfunction had progressed to total dysfunction following his cystoprostatectomy, and it was as likely as not that his erectile dysfunction was related to his prostatectomy.  

In the October 2007 private medical letter issued by Dr. J.S.J, the physician reviewed the Veteran's urological history and clarified the distinction between the Veteran's bladder cancer and prostate cancer.  He indicated that while the Veteran had been afflicted with both these diagnoses, the two diseases were completely unrelated to one other.  He further wrote that the Veteran has also experienced significant erectile dysfunction following the removal of his bladder and prostate.  

The Board finds the November 2006 VA medical opinion unclear as to whether an etiological relationship exists between the Veteran's erectile dysfunction and his service-connected prostate cancer.  In one statement, the examiner cites that the Veteran's erectile dysfunction started prior to his diagnosis of prostate and bladder cancer.  However, in the following November 2006 addendum, the examiner concludes that it is "as likely as not" that the Veteran's erectile dysfunction is related to his prostatectomy.  The Board finds that these contradictory statements within the same opinion by the same examiner do not provide a clear medical determination regarding whether the Veteran's erectile dysfunction was etiologically related to his service-connected prostate cancer.  Furthermore, while the October 2007 letter also alludes to a possible connection between the Veteran's erectile dysfunction and service, it is uncertain whether the erectile dysfunction arose as a result of his bladder cancer or his prostate cancer.   

If VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. 303, 311.  In this case, the Board does not find the November 2006 VA examiner's opinion to be adequate as the medical examiner made conflicting statements regarding whether the Veteran's erectile dysfunction pre-existed his prostate cancer, or arose as a result of his service-connected prostate cancer or .  As it is unclear whether the Veteran's erectile dysfunction is secondary to his service-connected prostate cancer, a remand is necessary for another VA opinion.  38 C.F.R. § 3.159(c)(4)(i).  

Increased Rating for Service-Connected Prostate Cancer

The Veteran maintains that he is entitled to a compensable disability rating for his service-connected prostate disability.  Private medical records reflect that the Veteran was first diagnosed with prostate cancer in February 2005 after undergoing a cystoprostatectomy.  The lab results revealed the discovery of incidental adenocarcinoma of the prostate during surgical pathology.  In the September 2005 rating decision, service connection was granted for prostate cancer.  A 100 percent disability rating was assigned, effective March 28, 2005, and a noncompensable disability rating was assigned from September 1, 2005, six months following the completion of his treatment.  

In September 2006, the Veteran submitted a claim seeking a higher rating for his service-connected prostate disability.  The June 2007 rating decision which is the subject of this appeal continued the noncompensable rating.  

During his August 2005 VA examination, the examiner reviewed the Veteran's medical history, noting his history of bladder cancer and prostate cancer.  She also noted that the Veteran was last hospitalized for his prostate condition in February 2005, and had not received any treatment for his prostate cancer since this time.  The Veteran did not report any urinary frequency, but did complain of urinary incontinence, adding that he sometimes used three to four pads a day.  It was also noted that the Veteran catheterizes himself once a day, and has had one dilation procedure.  In a September 2005 VA opinion, the examiner observed that the Veteran has an artificial bladder, which requires catheterization once a day to maintain patency.  She determined that the Veteran's dilation and catheterization procedures were both related to his bladder cancer.  

At the November 2006 VA examination the Veteran reported to experience urinary frequency along with urinary incontinence.  He stated to use three to four pads a day, and several pads at night as well.  The examiner noted that the Veteran had not received any additional treatment for his malignancy since his February 2005 hospitalization.  Upon physical examination, the examiner found no signs of recurrent prostate cancer or bladder cancer.  According to her, the Veteran exhibited no signs of prostate cancer recurrence, and the symptoms surrounding his urinary incontinence were more likely to be related to the removal of his bladder than the removal of his prostate.  The examiner did not discuss whether the Veteran's urinary frequency was related to his bladder cancer or his prostate cancer.  

In the October 2007 private medical opinion, Dr. J.S.J. indicated that the Veteran has experienced "long-standing urinary incontinence" following his surgery for removal of the bladder cancer and prostate cancer.  

During his April 2011 hearing, the Veteran testified that he always wears a pad during his daily activities, which he periodically changes three to four times a day.  According to the Veteran, he urinates fifteen to twenty times throughout the day and night and frequently awakens in the middle of the night to use the bathroom, at times experiencing instances of bedwetting.  As such, he wears pads at night as well.  See April 2011 Hearing Transcript, pp. 3-7.  

While the August 2005 and November 2006 VA examiners attributed some of the Veteran's urinary symptoms to his bladder cancer, they did not provide a discussion as to whether his urinary frequency residuals were due to his bladder cancer or to his prostate cancer.  Ratings of the genitourinary system-dysfunctions are governed by 38 C.F.R. §4.115a, and the Veteran can receive a separate compensable rating solely due to symptoms of urinary frequency.  As discussed above, the Veteran complained of urinary problems, including frequent urination, since his February 2005 cystoprostatectomy, and discussed how these symptoms have affected his day to day life during his April 2011 hearing

VA also has a duty to obtain an adequate medical examination when the record is insufficient to decide the case.  The Board concludes that a remand is required to schedule the Veteran for another VA examination to obtain an adequate medical opinion.  The Board notes that the VA examiner should determine whether the Veteran's urinary symptoms, to include urinary incontinence, urinary frequency, and obstructed voiding are due to his service-connected residuals of prostate cancer or due to his non service-connected bladder cancer.  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notice letter pertaining to the claim for service connection for erectile dysfunction, to include as secondary to his service-connected prostate disability.  

2. Request records of genitourinary treatment that the Veteran may have received at any VA Medical Center since January 2008.  Copies of such records which are available should be associated with the claims folder.  

3. Then, accord the Veteran a VA examination for the purpose of determining the nature, extent, and etiology of his erectile dysfunction.  The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  Any and all necessary tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner is required to review all pertinent records and subsequent VA and private treatment records.  [Of particular importance here is the examiner's review of the November 2006 VA examination report and the October 2007 private medical letter issued by Dr. J.S.J.]  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  The examiner should then provide an opinion as to:

a. The likelihood (likely, unlikely, or atleast as likely as not) that any erectile dysfunction diagnosed on examination is related to his military service or was proximately caused by the Veteran's service-connected prostate cancer (including his February 2005 prostatectomy); or

b. The likelihood (likely, unlikely, or atleast as likely as not) that any erectile dysfunction diagnosed on examination was aggravated by the Veteran's service-connected prostate cancer (including his February 2005 prostatectomy).  [If the examiner determines that the Veteran's erectile dysfunction was aggravated by his prostate-cancer, the examiner should identify the level of disability caused by the prostate cancer, to the extent possible).  

c. If the Veteran's erectile dysfunction is not related to service and neither caused by nor aggravated by his service-connected prostate cancer, the likelihood (likely, unlikely, or atleast as likely as not) that any erectile dysfunction was caused by and/or aggravated by his non service-connected bladder cancer (including his February 2005 cystoprostatectomy).  

If the examiner concludes that the Veteran's erectile dysfunction is related to his bladder cancer, then a medical explanation should be provided discussing why the erectile dysfunction is more likely to be attributed to the Veteran's bladder cancer rather than his prostate cancer.  The examiner should cite to the medical evidence, medical literature and clinical data used to support his or her conclusion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4. The Veteran should also be scheduled for a VA genitourinary examination to determine the current nature and severity of his service-connected residuals of his prostate cancer.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be made available to the examiner in conjunction with the examination, and the examiner must note in the examination report that he/she had an opportunity to review the file.

The examiner should comment on the severity of the Veteran's service-connected residuals of prostate cancer and report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  

In particular, the examiner should indicate the number of times the Veteran urinates during the day and at night.  The examiner should also discuss whether the Veteran is required to wear absorbent materials and if so, how often these materials need to be changed.  The physician should be requested, to the extent possible, to distinguish any symptoms attributable to the service-connected residuals of prostate cancer from those attributable to his nonservice-connected bladder cancer.  

Specifically, the physician should determine whether the Veteran's urinary incontinence, urinary frequency, and obstructed voiding are attributable to the service-connected residuals of prostate cancer or attributable to his nonservice-connected bladder cancer.  The examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

5. After completing the above, and any other development deemed necessary, adjudicate the issues of entitlement to service connection for a erectile dysfunction, to include as secondary to the service-connected prostate cancer, and entitlement to a compensable disability rating for the service-connected prostate cancer.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


